 
 
IV 
111th CONGRESS 
1st Session 
H. RES. 368 
In the House of Representatives, U. S.,

October 26, 2009
 
RESOLUTION 
Congratulating the University of Iowa Hawkeyes wrestling team on winning the 2009 NCAA Division I National Wrestling Championship. 
 
 
Whereas the University of Iowa Hawkeyes wrestling team Head Coach Tom Brands was named the Big Ten Coach of the Year and led the team to its 22nd national title and his 2nd national title, and also led the team to its 33rd Big Ten Conference title and his 2nd conference title; 
Whereas the Hawkeyes wrestling team was represented proudly by 9 NCAA Division I National Wrestling Championship qualifiers, including Chad Beatty, Jay Borschel, Daniel Dennis, Dan Erekson, Charlie Falck, Phillip Keddy, Brent Metcalf, Ryan Morningstar, and Alex Tsirtsis; 
Whereas the Hawkeyes wrestling team was also represented proudly by NCAA Division I National Wrestling Championship finalist Brent Metcalf, who also won his second straight Big Ten title and earned Outstanding Wrestler honors at the Big Ten Championships; 
Whereas the Hawkeyes wrestling team was also represented proudly by Dan Erekson, who won his first Big Ten title at the Big Ten Championships; 
Whereas the Hawkeyes wrestling team was honored by having 5 All-Americans with Daniel Dennis, Dan Erekson, Phillip Keddy, Brent Metcalf, and Ryan Morningstar being named; 
Whereas the Hawkeyes wrestling team had a final team score of 96.5 to place them 1st in the NCAA Division I standings; 
Whereas the hard work and dedication of the Hawkeyes wrestling team’s Brodie Ambrose, Mark Ballweg, Matt Ballweg, Chad Beatty, Jay Borschel, Jeret Chiri, Derek Coorough, Colby Covington, Daniel Dennis, Dan Erekson, Michael Fahrer, Charlie Falck, Grant Gambrall, Stew Gillmor, Tyler Halverson, Aaron Janssen, Jordan Johnson, Phillip Keddy, Jake Kerr, Nick Kolegraff, Brooks Kopsa, J.J. Krutsinger, Ryan Kurovski, Dan LeClere, Nick LeClere, T.H. Leet, Rick Loera, Luke Lofthouse, Montell Marion, Weston Marling, Matt McDonough, Brent Metcalf, Joe Moore, Nate Moore, Ryan Morningstar, Blake Rasing, Ethan Sebert, Joe Slaton, Alex Tsirtsis, Head Coach Tom Brands, Assistant Coach Terry Brands, Assistant Coach Doug Schwab, Strength and Conditioning Coach Jared Frayer, Volunteer Assistant Coach Mike Zadick, and Administrative Assistant Luke Eustice all contributed to an outstanding season culminating in the 2009 national title; 
Whereas the current Hawkeyes wrestling team has continued the team’s winning history, which includes 33 Big Ten Conference Championships and 22 NCAA Division I National Wrestling Championships; 
Whereas the Hawkeyes wrestling team set the national collegiate dual meet attendance record of 15,955 when it hosted Iowa State December 6, 2008, at Carver-Hawkeye Arena and led the Nation with an average home dual meet attendance figure of 8,008 for the 2008–09 season; 
Whereas the Hawkeyes wrestling team has a rich tradition and history of producing champions and outstanding collegiate athletes and coaches since the program began in 1911; 
Whereas former Hawkeyes wrestling Head Coach and Olympic Gold Medalist, Dan Gable, helped establish one of the most successful wrestling programs in the Nation and is commended for his past leadership and guidance; and 
Whereas the Hawkeyes wrestling team has brought honor to the team, the University of Iowa, the City of Iowa City, and the State of Iowa: Now, therefore, be it 
 
That the House of Representatives— 
(1)commends the University of Iowa Hawkeyes wrestling team for winning the 2009 NCAA Division I National Wrestling Championship; and 
(2)congratulates the team on winning its 22nd national title since 1975 and finishing the season with a perfect 24–0 overall record and a perfect 8–0 conference record, ending the season on a 38-match winning streak. 
 
Lorraine C. Miller,Clerk.
